—An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered on or about June 26, 2009, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 26, 2010, it is unanimously ordered that said appeal be and the same is hereby withdrawn, with prejudice, in accordance with the terms of the aforesaid stipulation. Concur— Gonzalez, P.J., Saxe, Moskowitz, Abdus-Salaam and Román, JJ.